DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 13-17, 25-26 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koblish et al. (WO 2018/200865 A1).
Regarding claim 1, Koblish provides for an ablation system (see figure 1, system 10) comprising: a probe configured to be inserted into a chamber of a heart (probe 20), the probe including an electrode configured to apply radiofrequency (RF) power to a myocardium in the chamber so as to ablate the myocardium (energy delivery member at 30 is an electrode), an RF signal generator configured to generate the RF power to be applied by the electrode to ablate the myocardium (42), a tracking module configured to compute a relative location and a relative orientation of the probe (see [00369] discussing the orientation sensing via the use of the temperature sensing services), a user interface comprising at least one user input device and a 44 including a touchscreen device and graphical user interface), and a processor (46) configured to: receive a signal from the at least one user input device indicating an actuation of a serial ablation procedure including performing a plurality of ablations over time at different locations of the myocardium (see [0365] with the system functions to “selectively ablate”, [0367] discussing the input; see [0756] providing that treatment “is initiated by a practicioner”), and control the serial ablation procedure responsively to receiving the signal so that for each one ablation of the plurality of ablations the processor is configured to: check whether the relative location and the relative orientation of the probe are steady to within a given tolerance for a given time period prior to the one ablation (see [0540] that discusses determination of relation location and orientation to a tissue surface; this requires the detection on time with such being considered steady after the use of a number of determinations resulting in the characterization of the type of orientation), automatically compute an ablation duration for the one ablation after finding the probe to be steady at the relative location (see [0175] with the computation based on the determined orientation), automatically control the RF signal generator to generate the RF power for the computed ablation duration of the one ablation (see [0368] providing for 46 to automatically regulate energy generation), and render to the display a user interface screen including a plurality of indicators describing a state of the serial ablation procedure (see [0690] discussing the output on the graphical user interface), the plurality of indicators including a time indicator indicating a time remaining until an end of the ablation duration at the relative location (4622 being a lesion complete icon and/or output indicator; if the indicator is lit, the time for treatment is completed).

	Regarding claim 10, Koblish provides that the processor is configured to halt the serial ablation procedure responsively to not receiving the signal from the at least one user input device (would function to halt the procedure when not receiving the input signal as in [0756]).
	Regarding claim 13, Koblish provides that the probe includes a temperature sensor configured to provide a temperature signal which is indicative of a temperature of the myocardium at a plurality of different times (see [0369]), the processor being configured to generate, and render to the display, the user interface screen showing a colored area having a color indicative of the temperature of the myocardium (see [0764]).
Regarding claim 14,  Koblish provides that the processor is configured to generate, and render to the display, the user interface screen showing a colored area having a color indicative of an impedance measurement of the myocardium (see [0739]).
	Regarding claim 15, Koblsih provides the processor is configured to generate, and render to the display, the user interface screen showing an indicator moving along a line indicative of the time remaining until the end of the ablation duration (such as via the line in section 3010 showing a time being indicative of the time remaining until the end of ablation).
	Regarding claim 16, Koblish provides that the processor is configured to generate, and render to the display, the user interface screen showing any one or more of the following: a temperature of the myocardium (in view of [0369]), an impedance of the myocardium (see [0609]), a change in the impedance of the myocardium (see [0609]) and the ablation duration 4622 being a lesion complete icon and/or output indicator; if the indicator is lit, the time for treatment is completed). 
	Regarding claim 17, Koblish provides for an ablation method comprising: computing a relative location and a relative orientation of a probe (20) configured to be inserted into a chamber of a heart (see [00369] discussing the orientation sensing via the use of the temperature sensing services), the probe including an electrode configured to apply radiofrequency (RF) power to a myocardium in the chamber so as to ablate the myocardium (30), receiving a signal from at least one user input device indicating an actuation of a serial ablation procedure including performing a plurality of ablations over time at different locations of the myocardium (see [0365] with the system functions to “selectively ablate”, [0367] discussing the input; see [0756] providing that treatment “is initiated by a practicioner”), and controlling the serial ablation procedure responsively to receiving the signal so that for each one ablation of the plurality of ablations the following are performed: checking whether the relative location and the relative orientation of the probe are steady to within a given tolerance for a given time period prior to the one ablation (see [0540] that discusses determination of relation location and orientation to a tissue surface; this requires the detection on time with such being considered steady after the use of a number of determinations resulting in the characterization of the type of orientation), automatically computing an ablation duration for the one ablation after finding the probe to be steady at the relative location (see [0175] with the computation based on the determined orientation), automatically controlling the RF signal generator to generate the RF power for the computed ablation duration of the one ablation (see [0368] providing for 46 to automatically regulate energy generation), and rendering to a display a user interface screen including a plurality of indicators describing a state of the serial ablation procedure (see [0690] 4622 being a lesion complete icon and/or output indicator; if the indicator is lit, the time for treatment is completed).
Regarding claim 25, Koblish provides for checking whether a force applied by the probe to the myocardium is within a given range prior to permitting performance of each ablation of the plurality of ablations (see [0649]).
	Regarding claim 26, Koblish provides for halting the serial ablation procedure responsively to not receiving the signal from the at least one user input device (would function to halt the procedure when not receiving the input signal as in [0756]).
	Regarding claim 29, Koblish provides for  providing a temperature signal which is indicative of a temperature of the myocardium at a plurality of different times (see [0369]), and generating, and rendering to the display, the user interface screen showing a colored area having a color indicative of the temperature of the myocardium (se [0764]).
	Regarding claim 30, Koblish provides for generating, and rendering to the display, the user interface screen showing a colored area having a color indicative of an impedance measurement of the myocardium (see [0739]).
	Regarding claim 31, Koblish provides for generating, and rendering to the display, the user interface screen showing an indicator moving along a line indicative of the time remaining until the end of the ablation duration (such as via the line in section 3010 showing a time being indicative of the time remaining until the end of ablation).
	Regarding claim 32, Koblish provides for generating, and rendering to the display, the user interface screen showing any one or more of the following: a temperature of the 4622 being a lesion complete icon and/or output indicator; if the indicator is lit, the time for treatment is completed).
	Regarding claim 33, Koblish provides for a software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to: compute a relative location and a relative orientation of a probe (20) configured to be inserted into a chamber of a heart (see [0540] that discusses determination of relation location and orientation to a tissue surface; this requires the detection on time with such being considered steady after the use of a number of determinations resulting in the characterization of the type of orientation), the probe including an electrode (30) configured to apply radiofrequency (RF) power to a myocardium in the chamber so as to ablate the myocardium, receive a signal from at least one user input device indicating an actuation of a serial ablation procedure including performing a plurality of ablations over time at different locations of the myocardium (see [0365] with the system functions to “selectively ablate”, [0367] discussing the input; see [0756] providing that treatment “is initiated by a practicioner”), and control the serial ablation procedure responsively to receiving the signal so that for each one ablation of the plurality of ablations the CPU is configured to: check whether the relative location and the relative orientation of the probe are steady to within a given tolerance for a given time period prior to the one ablation; automatically compute an ablation duration for the one ablation after finding the probe to be steady at the relative location (see [0540] that discusses determination of relation location and orientation to a tissue surface; this requires the detection on time with such being considered steady after the use of a number of determinations resulting in the characterization of the type of orientation), automatically control 46 to automatically regulate energy generation), and render to a display a user interface screen including a plurality of indicators describing a state of the serial ablation procedure (see [0690] discussing the output on the graphical user interface), the plurality of indicators including a time indicator indicating a time remaining until an end of the ablation duration at the relative location (4622 being a lesion complete icon and/or output indicator; if the indicator is lit, the time for treatment is completed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 3-7 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish as applied to claims 1 and 17 respectively above, and further in view of Ziv-Ari et al. (US Pat. Pub. 2017/0156792 A1).
Regarding claims 3 and 19, Koblish while tracking location of ablation locations during treatment, fails to provide that the processor is configured to check whether the relative location of the probe is far enough away from a previous ablation prior to permitting performance of the one ablation. Ziv-Ari discloses a similar manner of ablation treatment tracking where inter-ablation distance is determined and controller to ensure for the proper performance of an ablation procedure (See [0033]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an inter-ablation distance calculation as in Ziv-Ari with the system of Koblish to provide for a manner of determining the proper location of ablation sites at the target tissue so as to ensure that no gaps are provided along a treatment line. 
	Regarding claims 4 and 20, in view of the combination in the rejection of claim 3 above, the combined system would provide that the previous ablation would be performed immediately prior to the current ablation. 
Regarding claims 5 and 21, in view of the combination in the rejection of claim 3 above, a previous ablation under consideration can be in a different serial ablation procedure.

Regarding claims 7 and 23, in view of the combination with Ziv Ari, Ziv-Ari further provides that it’s the processor is configured to receive a signal from the at least one user input device indicating selection of any one or more of the following: planned ablation sites, a planned ablation area, and a planned ablation line having respective locations on a map of the myocardium (see [0033] with “ablation sites may be … set by the operator”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the additional functionality as in Ziv-Ari to the processor of Koblish to provide for the user to define desired ablation sites. Koblish already provides for the establishing of a desire ablation line, with the additional ablation sites providing for the combined device as in the rejection of claims 3/6 above to readily determine if each ablation site is placed at an appropriate distance.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish as applied to claims 1 and 17 respectively above, and further in view of Budzelaar et al. (US Pat. No. 9,662,170 B2).
.
Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koblish as applied to claims 1 and 17 respectively above, and further in view of Maor (US Pat Pub. 2016/0113709 A1).
Regarding claims 8 and 24, Koblish fails to provides for the checking whether sufficient time has elapsed since a previous ablation prior to permitting performance of the one ablation. Maor provides for a manner of treatment heart tissue in which a delay between treatments is provided (see [0169] providing for the having a pause in between delivery of pulses of energy). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have configured the controller to provide the function/step of .
Allowable Subject Matter
Claims 11, 12, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794